Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2014

                                       No. 04-14-00397-CV

                   IN THE INTEREST OF S.D.A., S.A.A., D.S.A., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013EM506191
                          Honorable Eric Rodriguez, Judge Presiding

                                          ORDER
        Because appellant had not paid the filing fee for this appeal, appellant was ordered to file
written proof in this court that either (1) the filing fee had been paid; or (2) appellant is entitled
to appeal without paying the filing fee. Appellant responded by filing an affidavit of indigence.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). It does not appear
that appellant timely filed an affidavit of indigence with the trial court; however, an untimely,
uncontested affidavit of indigence can be “adequate to fulfill the fundamental purpose of Rule
20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008).

        The trial court clerk, court reporter, or any party can file a contest to the affidavit with
this court in accordance with Rule 20.1(e) within ten days from the date of this order. See TEX.
R. APP. P. 20.1(e). If no contest is filed, the affidavit’s allegations will be deemed true. See TEX.
R. APP. P. 20.1(f). If a contest is timely filed, this court will issue an appropriate order.

         The clerk of this court is ORDERED to send a copy of this order and a copy of the
appellant’s response to our prior order to the parties, the trial court clerk, the court reporter, and
the trial court judge. See TEX. R. APP. P. 20.1(d)(2).

                                                      _________________________________
                                                      Rebeca c. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court